Title: To George Washington from John Hancock, 14–16 June 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia June 14th[–16] 1776.

I am extremely happy to have it in my Power to assure you that the several Matters referred to Congress in your Letters, will receive a speedy Determination. With great Pleasure I shall transmit you the Result, as soon as I am ordered.
I enclose to you, at this Time, sundry important Resolves, to which I beg Leave to refer your Attention.
You will there perceive that Congress have ordered 9000 Dollars to be advanced to Col. Hand, which you will please to direct to be paid him out of the military Chest at New York. This Money is to be stopped out of the Pay of the Regiment.
The establishing a War Office is a new and great Event in the History of America, and will doubtless be attended with essential Advantages when properly conducted & inspected. I hope the Committee will be ready, in a few Days to enter upon the Execution of their Duty. You will see the Outlines of this Office in the enclosed Resolves. Some further Regulations, it is more than probable, will be necessary in the Course of Time. The Congress have only laid a Foundation at present—It still remains, in a great Measure, to erect a System of Rules and Laws, that will enable us to carry on our military operations with more Knowledge, Certainty, and Dispatch.
I have paid Capt. Grier 600 Dollars agreeably to the Order of Congress, which you will please to direct the Paymaster to deduct on Settlement.
The shameful Inactivity of our Fleet for some Time past; the frequent Neglect or Disobedience of Orders in Commodore Hopkins, the numberless Complaints exhibited to the Marine Committee agt him, and also against Captains Saltonstal and Whipple, have induced the Congress, in Consequence of a Representation from the Marine Committee, to order them to repair immediately to this City to answer for their Conduct. I have accordingly wrote them to set out on the Receipt of my Letters, and to repair here by Land as fast as possible. I hope soon to have our Ships on a more respectable Footing. No Efforts of mine shall be wanting to accomplish so desireable an Event.
I have sent the Resolves to the Convention of New York,

which relate to them. The Prohibition on salted Beef and Pork, I have given Orders to be printed in all the Papers to the Eastward.
The Resolves respecting the Indians, I must ask the Favour of you to forward to Genl Schuyler, with such Directions as you shall judge necessary.
I am to inform you that the Congress have appointed Ebenezer Hancock Esqr. Deputy Paymaster General for the Eastern Department. A Carriage with one Hundred and fifty Thousand Dollars for the Pay of the Troops in that Department, will set out tomorrow.
June 16th. A Waggon with about twenty two Thousand Dollars in Silver, and a Quantity of Continental Money, will set out tomorrow Morning for Canada. I have given Directions to call on you at New York, and must request you will order a Guard to proceed with it as fast as possible, the Rest of the Way. I have the Honour to be Sir your most obed. & very hble Sert

John Hancock Presidt


I Request the favr you will please to give the necessary orders to the Commanding Officer in the Eastern Departmt & to my Brother respecting the Payment of the Troops.

